 


 HR 5919 ENR: To make technical corrections regarding the Newborn Screening Saves Lives Act of 2007.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5919 
 
AN ACT 
To make technical corrections regarding the Newborn Screening Saves Lives Act of 2007. 
 
 
1.Technical correction to Newborn Screening Saves Lives Act 
(a)Amendments to the Public Health Service Act 
(1)Improved screeningSection 1109 of the Public Health Service Act (42 U.S.C. 300b–8(j)), as added by section 2 of the Newborn Screening Saves Lives Act of 2007, is amended by striking subsection (j) and inserting the following: 
 
(j)Authorization of appropriationsThere are authorized to be appropriated— 
(1)to provide grants for the purpose of carrying out activities under subsection (a)(1), $15,000,000 for fiscal year 2009; $15,187,500 for fiscal year 2010, $15,375,000 for fiscal year 2011, $15,562,500 for fiscal year 2012, and $15,750,000 for fiscal year 2013; and  
(2)to provide grants for the purpose of carrying out activities under paragraphs (2), (3), and (4) of subsection (a), $15,000,000 for fiscal year 2009, $15,187,500 for fiscal year 2010, $15,375,000 for fiscal year 2011, $15,562,500 for fiscal year 2012, and $15,750,000 for fiscal year 2013. .  
(2)Evaluating the effectivenessSection 1110(d) of the Public Health Service Act (42 U.S.C. 300b–9(d)), as added by section 3 of the Newborn Screening Saves Lives Act of 2007, is amended by striking 2008 and all that follows and inserting 2009, $5,062,500 for fiscal year 2010, $5,125,000 for fiscal year 2011, $5,187,500 for fiscal year 2012, and $5,250,000 for fiscal year 2013..  
(3)Advisory committeeSection 1111 of the Public Health Service Act (42 U.S.C. 300b–11), as amended by section 4 of the Newborn Screening Saves Lives Act of 2007, is amended— 
(A)in subsection (d)(2), by striking 2007 and inserting 2008;  
(B)in subsection (e), by striking 2007 and inserting 2008;  
(C)in subsection (f), by striking 2007 and inserting 2008; and  
(D)in subsection (g), by striking 2008 and all that follows and inserting 2009, $1,012,500 for fiscal year 2010, $1,025,000 for fiscal year 2011, $1,037,500 for fiscal year 2012, and $1,050,000 for fiscal year 2013..  
(4)ClearinghouseSection 1112 of the Public Health Service Act (as added by section 5 of the Newborn Screening Saves Lives Act of 2007) is amended— 
(A)in subsection (b)(4)(D), by striking 2007 and inserting 2008; and  
(B)in subsection (d), by striking 2008 and all that follows and inserting 2009, $2,531,250 for fiscal year 2010, $2,562,500 for fiscal year 2011, $2,593,750 for fiscal year 2012, and $2,625,000 for fiscal year 2013..  
(5)Laboratory qualitySection 1113(b) of the Public Health Service Act (as added by section 6 of the Newborn Screening Saves Lives Act of 2007) is amended by striking 2008 and all that follows and inserting 2009, $5,062,500 for fiscal year 2010, $5,125,000 for fiscal year 2011, $5,187,500 for fiscal year 2012, and $5,250,000 for fiscal year 2013..  
(6)Interagency coordinating committeeSection 1114(e) of the Public Health Service Act (as added by section 6 of the Newborn Screening Saves Lives Act of 2007) is amended by striking 2008 and all that follows and inserting 2009, $1,012,500 for fiscal year 2010, $1,025,000 for fiscal year 2011, $1,037,500 for fiscal year 2012, and $1,050,000 for fiscal year 2013..  
(7)Hunter Kelly Research ProgramSection 1116(a)(1)(B) of the Public Health Service Act (as added by section 7 of the Newborn Screening Saves Lives Act of 2007) is amended by striking and or and inserting , or.  
(b)Other technical amendmentsThe Newborn Screening Saves Lives Act of 2007 is amended— 
(1)in section 1, by striking 2007 and inserting 2008; and  
(2)in section 4(2)(A), by inserting , respectively before the semicolon.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
